Exhibit 10.1
COOPERATION AND SUPPORT AGREEMENT


This COOPERATION AND SUPPORT AGREEMENT (the “Agreement”), dated as of
August 21, 2020, is made and entered into by and among Landec Corporation, a
Delaware corporation (the “Company”) and LEGION PARTNERS HOLDINGS, LLC
(“Legion”) and the other persons and entities listed on Schedule A hereto
(collectively and together with Legion, the “Investor Group” and each
individually, an “Investor”).
RECITALS
WHEREAS, the Company and representatives of the Investor Group have engaged in
discussions regarding various matters concerning the Company, including matters
concerning the Board of Directors of the Company (the “Board”) and the Company’s
business;
WHEREAS, the Investor Group previously submitted a letter to the Company on July
7, 2020 (the “Legion Letter”), proposing that the Board add Joshua E. Schechter
(“Mr. Schechter”) to the Board;
WHEREAS, as of the date of this Agreement, the Investors beneficially own shares
of the common stock of the Company, par value $0.001 per share (the “Common
Stock”) and such other securities relating to the Company as set forth on
Schedule A hereto; and
WHEREAS, the Company and the Investor Group believe that the best interests of
the Company and its stockholders would be served at this time by, among other
things, coming to an agreement with respect to the matters covered in this
Agreement and by the Company and the Investor Group agreeing to the other
covenants and obligations contained herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties to this Agreement, intending to be legally bound by this Agreement,
agree as follows:
1.Board Matters; Board Nominations; Board Policies and Procedures.
(a)Board Matters. In connection with the actions set forth below and otherwise
contemplated by this Agreement, the Board has relied on information and
materials that the Investor Group and Mr. Schechter have provided to the
Company, including a fully completed and executed copy of the Company’s standard
director & officer questionnaire completed by Mr. Schechter, interviews
conducted of Mr. Schechter, information provided in the Legion Letter,
authorizations from the Investor Group and/or Mr. Schechter with respect to
background checks, information required to be or customarily disclosed by
directors or director candidates in proxy statements or other filings under
applicable law or stock exchange rules or listing standards, information in
connection with assessing eligibility, independence and other criteria
applicable to directors, an executed consent of Mr. Schechter to be named in any
proxy statement or other filings under applicable law or stock exchange rules or
listing standards and to serve as a Class 2 Director and a written
representation that Mr. Schechter, if elected as a director of the Company,
would be in compliance, and will comply with, all applicable confidentiality,
corporate governance, conflict of interest, Regulation FD, code of conduct and
ethics, stock ownership and trading policies and guidelines, and other policies
of the Company applicable to members of the Board (collectively, the
“Information”), and the Board and the Nominating and Corporate Governance
Committee of the Board (the “Nominating Committee”) have assumed (and Mr.
Schechter has



--------------------------------------------------------------------------------



represented and warranted) that the Information provided by Mr. Schechter is or
will be fully completed, true and accurate. Based on the Information, the
Nominating Committee has reviewed and approved the qualifications of Mr.
Schechter to serve as a member of the Board and meet the requirements to qualify
as “independent” as defined by the listing standards of the NASDAQ Stock Market
and by the Securities and Exchange Commission (“SEC”). In consideration of the
foregoing, unless a Termination Event (as defined below) occurs, the Board
shall:
(i)use its reasonable best efforts to obtain at the Company’s 2020 Annual
Meeting of Stockholders (the “2020 Annual Meeting”) the stockholder approval
necessary to increase the size of the Board from ten to twelve directors (the
“Requisite Approval”); and
(ii)subject to obtaining the Requisite Approval at the 2020 Annual Meeting, take
all necessary action to: (A) increase the size of the Board from ten to twelve
directors, (B) nominate Mr. Schechter as a candidate for election to the Board
at the 2020 Annual Meeting for appointment as a Class 2 director on the Board,
to serve until the 2021 Annual Meeting of Stockholders to be held in October or
November of 2021 (the “2021 Annual Meeting”) or until his earlier death,
resignation, disqualification or removal, and (C) recommend in favor of Mr.
Schechter’s election to the Board by the stockholders at the 2020 Annual Meeting
and solicit stockholders accordingly in the same manner as for prior Class 2
independent director candidates at prior annual meetings of stockholders at
which the election of directors was uncontested; provided, however, that in the
case that the Requisite Approval is not obtained at the 2020 Annual Meeting,
this Agreement and all obligations hereunder shall immediately terminate.


(b)Service on Board Committees. Immediately following the election or
appointment of Mr. Schechter to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to appoint Mr.
Schechter to the Nominating Committee of the Board. Mr. Schechter will serve on
such committee for the duration of his term. In addition, the Board shall, in
accordance with the discretion of its Chairman and with its customary governance
processes, determine any additional appropriate Board committee assignments for
Mr. Schechter taking into account the composition of the Board, the time
commitments made by the other members of the Board, committee assignments and
the needs and independence and eligibility requirements of the committees and,
subject to the foregoing, appoint Mr. Schechter if he meets such requirements to
such additional committees of the Board (as long as Mr. Schechter meets the
applicable independence standards and criteria for each such committee). The
Board shall take all actions necessary to ensure that Mr. Schechter serves on at
least one committee through the duration of his term.
(c)Board Policies and Procedures. Each party acknowledges that Mr. Schechter
(and any Replacement, as defined below) shall be governed by (i) all applicable
laws and regulations, and (ii) all of the same policies, processes, procedures,
codes, rules, standards and guidelines applicable to members of the Board and
shall for the avoidance of doubt be required to strictly adhere to the policies
on confidentiality, insider trading and conflicts of interest imposed on all
members of the Board. Mr. Schechter (and any Replacement) shall be required to
provide the Company with such information and authorizations as reasonably
requested from all members of the Board as is required to be disclosed under
applicable law or stock exchange regulations, in each case as promptly as
necessary to enable the timely and accurate filing of the Company’s proxy
statement and other periodic reports or legally required disclosures with the
SEC and to applicable stock exchanges and regulatory authorities, and the
members of the Investor Group shall also provide such information as reasonably
requested as may be required to be disclosed under applicable law or stock
exchange regulations in the proxy statement relating to the 2020 Annual Meeting.
The Company agrees that Mr. Schechter shall receive (i) the same compensation
2

--------------------------------------------------------------------------------



for service as a director as the compensation received by other non-management
directors on the Board, and (ii) such other benefits on the same basis as all
other non-management directors on the Board.
(d)Replacement Process. If, following the date of this Agreement and prior to
the expiration of the Standstill Period, Mr. Schechter is unable to serve as an
independent director of the Company for any reason or otherwise continue service
on the Board (other than on account of failure to be elected at the 2020 Annual
Meeting), Legion shall be permitted to privately identify a highly qualified
replacement independent director candidate who possesses relevant qualifications
for the Company who will be appointed to the Board as a Class 2 director
expeditiously following Mr. Schechter’s departure from the Board, provided that
such candidate (i) qualifies as “independent” pursuant to the rules and listing
standards of NASDAQ and applicable SEC rules and regulations, (ii) has provided
the Company with the Information (and such Replacement shall have represented
and warranted that the Information provided by such Replacement is or will be
fully completed, true and accurate), (iii) has cooperated with a customary
background check, (iv) has executed all reasonable documents required to be
executed by directors of the Company and (v) has been approved by each of the
Nominating Committee and the Board after exercising their good-faith customary
due diligence review and consistent with the Board’s fiduciary duties (and any
director so appointed as a replacement, a “Replacement”) and it being understood
that Legion may continue to propose privately additional candidates in the event
an identified Replacement candidate is not approved by the Board acting in good
faith until a Replacement candidate is appointed to the Board; provided that the
Company’s obligations pursuant to this Section 1(d) shall terminate at such time
as the Investor Group ceases to have “net long” beneficial ownership of at least
5.0% of the outstanding shares of Common Stock.
(e)The Company’s obligations under this Agreement shall terminate, and the
Investor Group shall have no designation or nomination or other rights under
this Agreement, at such time as any Investor or other Related Person (as defined
below) submits a notice of nomination or business proposal to the Company (a
“Termination Event”). For the avoidance of doubt, Mr. Schechter (and any
Replacement thereof) shall also tender his resignation from the Board and the
Board, in its sole discretion, may accept his resignation, upon a Termination
Event. Mr. Schechter has executed and delivered to the Company a form of
irrevocable resignation letter as set forth on Exhibit A hereof, and each
Replacement shall do so as well as a condition of their appointment to the
Board.
2.Voting. At the 2020 Annual Meeting, each of the Investors agrees to (i) appear
at such stockholders’ meeting or otherwise cause all shares of Common Stock
beneficially owned by each Investor and their respective Affiliates to be
counted as present for purposes of establishing a quorum, and (ii) vote, or
cause to be voted, all shares of Common Stock beneficially owned by each
Investor and their respective Affiliates on the Company’s proxy card or voting
instruction form (A) in favor of each of the directors nominated by the Board
and recommended by the Board in the election of directors and against any
proposals to remove any such members of the Board, (B) against any nominees to
serve on the Board that have not been recommended by the Board, and (C) in favor
of the proposal to obtain the Requisite Approval; it being understood that each
of the Investors shall have the ability to vote freely on all other proposals
brought before the 2020 Annual Meeting or at any other meeting or action taken
by stockholders during the Standstill Period.
3.Standstill.
(a)From the date of this Agreement until the expiration of the Standstill Period
(as defined below), each Investor shall not, and shall cause its respective
Affiliates, principals, directors,
3

--------------------------------------------------------------------------------



general partners, officers, employees and, to the extent acting on its behalf or
at its direction, agents and other representatives (collectively, the “Related
Persons”) not to, directly or indirectly:
(i)make any announcement or proposal with respect to, or offer, seek, propose or
indicate an interest in (A) any form of business combination or acquisition or
other transaction relating to assets or securities of the Company or any of its
subsidiaries, (B) any form of restructuring, recapitalization or similar
transaction with respect to the Company or any of its subsidiaries or (C) any
form of tender or exchange offer for the Common Stock, whether or not such
transaction involves a Change of Control of the Company (it being understood
that the foregoing shall not prohibit Investors or their Affiliates from
acquiring securities of the Company by means other than a tender or exchange
offer within the limitations set forth in Section 3(a)(iii));
(ii)engage in any solicitation of proxies or written consents to vote (or
withhold the vote of) any voting securities of the Company, or conduct any
binding or nonbinding referendum with respect to any voting securities of the
Company, or assist or participate in any other way, directly or indirectly, in
any solicitation of proxies (or written consents) with respect to any voting
securities of the Company, or otherwise become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), to vote (or withhold the
vote of) any securities of the Company;
(iii)purchase or otherwise acquire, or offer, seek, propose or agree to acquire,
ownership (including beneficial ownership as defined in Rule 13d-3 under the
Exchange Act) of any securities of the Company, any direct or indirect rights or
options to acquire any such securities, any derivative securities or contracts
or instruments in any way related to the price of shares of Common Stock of the
Company, or any assets or liabilities of the Company (the taking of any such
action, the “Acquisition”) such that after giving effect to such Acquisition,
the Investor Group would beneficially own more than 15.0% of the Company’s then
outstanding shares of Common Stock.
(iv)seek to advise, encourage or influence any person with respect to the voting
of (or execution of a written consent in respect of) acquisition of or
disposition of any securities of the Company;
(v)sell, offer or agree to sell, directly or indirectly, through swap or hedging
transactions or otherwise, the securities of the Company or any rights decoupled
from the underlying securities held by the Investor Group to any person or
entity not (A) a party to this Agreement, (B) a member of the Board, (C) an
officer of the Company or (D) an Affiliate of the Investor Group (any person or
entity not set forth in clauses (A)—(D) shall be referred to as a “Third Party”)
that would knowingly result in such Third Party, together with its Affiliates,
owning, controlling or otherwise having any beneficial or other ownership
interest representing in the aggregate in excess of 4.9% of the shares of Common
Stock outstanding at such time;
(vi)take any action in support of or make any proposal or request that
constitutes (or would constitute if taken): (A) advising, controlling, changing
or influencing the Board or management of the Company, including any plans or
proposals to change the voting standard with respect to director elections,
number or term of directors or to fill any vacancies on
4

--------------------------------------------------------------------------------



the Board, except as set forth in this Agreement, (B) any change in the
capitalization, stock repurchase programs and practices, or dividend policy of
the Company, (C) any other change in the Company’s management, business, or
corporate structure, (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Certificate of Incorporation, as amended (the
“Charter”) or Amended and Restated By-laws (the “By-laws”), or other actions
that may impede or facilitate the acquisition of control of the Company by any
person, (E) causing a class of securities of the Company to be delisted from, or
to cease to be authorized to be quoted on, any securities exchange or (F)
causing a class of securities of the Company to become eligible for termination
of registration pursuant to Section 12(g)(4) of the Exchange Act;
(vii)pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act communicate with
stockholders of the Company or others;
(viii)engage in any course of conduct with the purpose of causing stockholders
of the Company to vote contrary to the recommendation of the Board on any matter
presented to the Company’s stockholders for their vote at any meeting of the
Company’s stockholders or by written consent;
(ix)call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Charter or By-laws, including any “town hall meeting”;
(x)deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock
(other than any such voting trust, arrangement or agreement solely among the
Investors or any Affiliates thereof that is otherwise in accordance with this
Agreement);
(xi)act, seek, facilitate or encourage any person to submit nominations or
proposals, whether in furtherance of a “contested solicitation” or otherwise,
for the appointment, election or removal of directors or otherwise with respect
to the Company or seek, facilitate, encourage or take any other action with
respect to the appointment, election or removal of any directors;
(xii)form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act or otherwise) with respect to
the Company or its securities; provided, however, that nothing in this
subsection (xii) shall limit the ability of an Affiliate of the Investor Group
to join the “group” following the execution of this Agreement upon notice to the
Company, so long as any such Affiliate first executed a joinder to this
Agreement that binds such Affiliate to the same degree as any other member of
the Investor Group (it being understood that any Schedule 13D amendment or other
legally required update or elective disclosure and the contents thereof may not
violate any of the restrictions set forth in this Agreement);
(xiii)demand a copy of the Company’s list of stockholders or its other books and
records;
(xiv)commence, encourage, join as a party, or support any litigation,
arbitration, derivative action in the name of the Company or any class action or
other proceeding against the Company or any of its current or former officers or
directors, in each case with the intent of circumventing the provisions of this
Section 3, or take any action challenging the
5

--------------------------------------------------------------------------------



validity or enforceability of any of the provisions of this Section 3 or Section
25; provided, however, that the foregoing shall not prevent any Investor from
(A) bringing litigation against the Company to enforce the provisions of this
Agreement, (B) making counterclaims with respect to any proceeding initiated by,
or on behalf of, the Company against an Investor or (C) responding to or
complying with a validly issued legal process that neither the Investor Group
nor any of their Affiliates initiated, encouraged or facilitated;
(xv)make any request or submit any proposal to amend or waive the terms of this
Section 3 other than through non-public communications with the Company that
would not be reasonably expected to result in or involve public disclosure
obligations for any party; or
(xvi)enter into any discussions, negotiations, agreements or understandings with
any person or entity with respect to any action the Investors are prohibited
from taking pursuant to this Section 3, or advise, assist, knowingly encourage
or seek to persuade any person or entity to take any action or make any
statement with respect to any such action, or otherwise take or cause any action
or make any statement inconsistent with any of the foregoing.


Notwithstanding the foregoing, nothing in this Section 3 or elsewhere in this
Agreement shall prohibit or restrict the Investor Group from: (A) communicating
privately with the Board or any executive officer or director of the Company,
regarding any matter, so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications and subject to the confidentiality obligations to the Company of
any such director or officer; (B) privately communicating to any of their
potential investors or investors based on publicly available factual information
regarding the Company consistent with prior practice in any of the Investors’
annual and quarterly investor letters, provided such communications are not in
violation of applicable law, rules or regulations, understood by all parties to
be private communications and not undertaken with the intent to circumvent
Section 3 or Section 25 of this Agreement; (C) privately communicating with
potential director candidates to serve on the Board; and (D) privately
communicating to any stockholders of the Company about factual matters
concerning the Company in a manner that otherwise does not violate this
Agreement; provided that such communications are not reasonably expected to be
publicly disclosed and are understood by all parties to be private
communications. None of the Investors nor any of their Affiliates shall seek to
do directly or indirectly through any director of the Company or other
individual anything that would be prohibited under this Agreement if done by any
of the Investors or their Affiliates or their agents and representatives.
(b)Notwithstanding anything set forth herein to the contrary, upon the public
announcement by the Company of entry by the Company into a definitive agreement
for a transaction that would constitute a Change of Control and which Change of
Control transaction was not encouraged, facilitated or solicited by any of
Investors or their Related Persons, this Agreement shall immediately and
automatically terminate in its entirety and no party hereunder shall have any
further rights or obligations under this Agreement; provided, however, no party
shall be released from any breach of this Agreement that occurred prior to the
termination of this Agreement.
(c)For purposes of this Agreement:
(i)“Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act;
6

--------------------------------------------------------------------------------



(ii)“Associate” shall mean any “Associate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act;
(iii)“beneficial owner” and “beneficial ownership” shall have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act;
(iv)a “Change of Control” transaction shall be deemed to have taken place if (1)
any person is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing more than 50% of the equity interests and
voting power of the Company’s then outstanding equity securities, (2) the
Company effects a merger or a stock-for-stock transaction with a third party
whereby immediately after the consummation of the transaction the Company’s
stockholders retain less than 50% of the equity interests and voting power of
the surviving entity’s then outstanding equity securities or (3) the Company
sells all or substantially all of the Company’s assets to a third party;
(v)“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature; and
(vi)“Standstill Period” shall mean the period commencing on the date of this
Agreement and ending at 11:59 pm New York Time on the date that is thirty (30)
calendar days prior to the deadline for the submission of stockholder
nominations for directors for the 2021 Annual Meeting pursuant to the By-laws,
as such may be amended from time to time.
(d)At any time during the Standstill Period, if the Investor Group is no longer
obligated to file a Schedule 13D with the SEC, the Company may request, upon
reasonable written notice from the Company to a member of the Investor Group,
and the Investor Group and each member thereof will promptly provide the Company
with, information regarding the amount of the securities of the Company
beneficially owned by each such entity or individual or Affiliates thereof.
4.Representations and Warranties of the Company. The Company represents and
warrants to the Investors that (a) the Company has the corporate power and
authority to execute the Agreement and to bind the Company to this Agreement;
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; and (c) the execution, delivery and performance of this Agreement by
the Company does not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.




7

--------------------------------------------------------------------------------



5.Representations and Warranties of the Investors. Each Investor, on behalf of
itself, jointly and severally represents and warrants to the Company that (a)(i)
as of the date of this Agreement, such Investor beneficially owns, directly or
indirectly, only the number of shares of Common Stock as described opposite its
name on Schedule A to this Agreement and each such schedule includes all
Affiliates of any Investors that own any securities of the Company beneficially
or of record and reflects all shares of Common Stock in which the Investors have
any interest or right to acquire, whether through derivative securities, voting
agreements or otherwise; (a)(ii) the other persons and entities listed on
Schedule A hereto are all of the Affiliates of Legion that beneficially own,
directly or indirectly, shares of Common Stock; (b) this Agreement has been duly
and validly authorized, executed and delivered by such Investor, and constitutes
a valid and binding obligation and agreement of such Investor, enforceable
against such Investor in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles; (c) such Investor has the
authority to execute the Agreement on behalf of itself and the applicable
Investor associated with that signatory’s name, and to bind such Investor to the
terms of this Agreement; (d) each of the Investors shall cause each of its
respective Related Persons to comply with the terms of this Agreement, and (e)
the execution, delivery and performance of this Agreement by such Investor does
not violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound. Each Investor represents and warrants that it has
no voting commitments (written or oral) with Mr. Schechter as of the date hereof
and agrees that it shall not compensate or otherwise incentivize Mr. Schechter
(or any Replacement) for his involvement in the Company or serving on the Board
or enter into voting commitments, (written or oral) relating to the Company with
any director or officer of the Company. Each Investor further represents and
warrants that it does not have, directly or indirectly, any agreements,
arrangements or understandings with any person (other than their own Investor
Group Representatives) with respect to its investment in the Company, any
potential transaction involving the Company, or the acquisition, voting or
disposition of any securities of the Company, except as otherwise disclosed
publicly in the Investor Group’s Schedule 13D, as amended from time to time. The
Investors represent and warrant that no member of the Investor Group has any
control or influence over any compensation or other monetary payments to be
received by Mr. Schechter (or any Replacement) in connection with his service as
a director of the Company and that none of the Investors are aware of any facts
or circumstances that will prevent Mr. Schechter (or any Replacement) from
exercising independent judgment with respect to any matter involving the Company
or items that may come before the Board or any of its committees.
6.Public Announcements. No later than the first business day following the
execution of this Agreement, the Company shall issue a press release (the “Press
Release”) announcing this Agreement, in form and substance reasonably
satisfactory to the Investor Representative (as defined below) with respect to
the portions that relate to this Agreement. The Company shall use its reasonable
best efforts to allow the Investor Representative a reasonable opportunity to
review and comment on the portions of the Press Release that relate to this
Agreement in advance of such issuance, and the Investor Representative shall
reasonably cooperate to review and approve the applicable portions of the Press
Release (such approval not to be unreasonably conditioned, delayed or withheld).
Prior to the issuance of the Press Release, neither the Company nor any of the
Investors shall issue any press release or make any public announcement
regarding this Agreement or take any action that would require public disclosure
relating to such action without the prior written consent of the other party.
Subject to applicable law, no
8

--------------------------------------------------------------------------------



party or any of its Affiliates shall make any public statement (including,
without limitation, in any filing required under the Exchange Act) concerning
the subject matter of this Agreement inconsistent with the Press Release.
7.SEC Filings.
(a)No later than four business days following the execution of this Agreement,
the Company shall file a Current Report on Form 8-K with the SEC reporting,
appending or incorporating by reference this Agreement as an exhibit, provided
that the Company shall first preview such Current Report with the Investors in
advance of making such filing and consider reasonable comments by the Investors.
(b)None of the Investors shall, during the Standstill Period, (i) issue a press
release regarding the Company or in connection with this Agreement or the
actions contemplated by this Agreement or (ii) otherwise make any public
disclosure or announcement with respect to the Company or this Agreement or the
actions contemplated by this Agreement, in each case without the prior written
consent of the Company, unless required by applicable law, rules or regulations
in which case the Investor shall first preview such disclosure or announcement
with the Company in advance of making such disclosure or announcement and
consider comments by the Company.
8.Specific Performance. Each of the Investors, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
party to this Agreement would occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive or other equitable
relief as a remedy for any such breach or to prevent any violation or threatened
violation of, the terms of this Agreement, and the other party to this Agreement
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. The parties further agree to waive any requirement for the
security or posting of any bond in connection with any such relief. Such
remedies shall not be deemed to be the exclusive remedies for a breach of this
Agreement but shall be in addition to all other remedies available at law or
equity.
9.Notice. Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and email addresses
for such communications shall be:
If to the Company:
Landec Corporation
2811 Airpark Drive
Santa Maria, California 93455
Attn: Andrew K. Powell and Nelson Obus
Email: akwpowell@yahoo.com and nobus@wynnecap.com


9

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:


Latham & Watkins LLP
650 Town Center Drive
Costa Mesa, CA 92626
Attn: Cary K. Hyden and Darren J. Guttenberg
Email: Cary.Hyden@lw.com and Darren.Guttenberg@lw.com


If to any Investor:


12121 Wilshire Boulevard, Suite 1240
Los Angeles, California 90025
Attn: Christopher S. Kiper
Email: ckiper@legionpartners.com


with copies (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attn: Steve Wolosky and Elizabeth Gonzalez-Sussman
Email: swolosky@olshanlaw.com and egonzalez@olshanlaw.com


10.Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, without regard to any conflict of laws provisions thereof.
11.Jurisdiction. Each party to this Agreement agrees, on behalf of itself and
its Affiliates and Associates, that any actions, suits or proceedings arising
out of or relating to this Agreement or the transactions contemplated by this
Agreement will be brought solely and exclusively in any state or federal court
in the State of Delaware (and the parties agree not to commence any action, suit
or proceeding relating to this Agreement or the transactions contemplated by
this Agreement except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 9 will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates and Associates, irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated by this Agreement, in any state or federal court in the State of
Delaware, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an improper or inconvenient forum.
12.Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH
10

--------------------------------------------------------------------------------



PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.
13.Representative. Each Investor irrevocably appoints Legion Partners Asset
Management, LLC as its attorney-in-fact and representative (the “Investor
Representative”), in such Investor’s place and stead, to do any and all things
and to execute any and all documents and give and receive any and all notices or
instructions in connection with this Agreement and the transactions contemplated
by this Agreement. The Company shall be entitled to rely, as being binding on
each Investor, upon any action taken by the Investor Representative or upon any
document, notice, instruction or other writing given or executed by the Investor
Representative.
14.Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
of this Agreement, and supersedes all prior and contemporaneous agreements,
understandings and representations, whether oral or written, of the parties with
respect to the subject matter of this Agreement. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings,
oral or written, between the parties other than those expressly set forth in
this Agreement.
15.Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
16.Waiver. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy under this Agreement shall operate as a
waiver of such right, power or remedy, nor shall any single or partial exercise
of such right, power or remedy by such party preclude any other or further
exercise of such right, power or remedy or the exercise of any other right,
power or remedy.
17.Remedies. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by law or equity.
18.Construction. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” and “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “date hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
use of any gender shall be applicable to all genders. The definitions contained
in this Agreement are applicable to the singular as well as the plural forms of
such terms. Any agreement, instrument, law, rule or statute defined or referred
to herein means, unless otherwise indicated, such agreement, instrument, law,
rule or statute as from time to time amended, modified or supplemented.
11

--------------------------------------------------------------------------------



19.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
20.Amendment. This Agreement may be modified, amended or otherwise changed only
in a writing signed by the Company, on the one hand, and the Investor
Representative (on behalf of itself and the other members of the Investor
Group), on the other hand.
21.Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and be enforceable solely by the parties hereto and successors
thereto. No party may assign this Agreement or any rights or obligations
hereunder without, with respect to any Investor, the express prior written
consent of the Company, and with respect to the Company, the prior written
consent of the Investor Representative, and any assignment in contravention of
the foregoing shall be null and avoid.
22.No Third-Party Beneficiaries. The representations, warranties and agreements
of the parties contained herein are intended solely for the benefit of the party
to whom such representations, warranties or agreements are made, and shall
confer no rights, benefits, remedies, obligations, or liabilities hereunder,
whether legal or equitable, in any other person or entity, and no other person
or entity shall be entitled to rely thereon.
23.Counterparts; Facsimile / PDF Signatures. This Agreement and any amendments
hereto may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other parties
hereto. In the event that any signature to this Agreement or any amendment
hereto is delivered by facsimile transmission or by email delivery of a portable
document format (.pdf or similar format) data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.
24.Expenses. Each of the Company and the Investors shall be responsible for its
own fees and expenses incurred in connection with the negotiation, execution,
and effectuation of this Agreement and the matters contemplated hereby,
including, but not limited to attorneys’ fees incurred in connection with the
negotiation and execution of this Agreement and all other activities related to
the foregoing; provided, however, that the Company shall reimburse the Investor
Group, within 10 business days of the date that the Company receives reasonably
satisfactory supporting documentation, for its reasonable and documented
out-of-pocket third party expenses, including legal fees and expenses, as
actually incurred in connection with the 2020 Annual Meeting, the Investor
Group’s involvement with the Company prior to the date hereof and the
negotiation and execution of this Agreement, in an amount not to exceed $35,000.


12

--------------------------------------------------------------------------------



25.Mutual Non-Disparagement.
(a)Each Investor agrees that, until the expiration of the Standstill Period,
neither it nor any of its Affiliates will, and it will cause each of its
Affiliates and Related Persons not to, directly or indirectly, in any capacity
or manner, make, express, transmit, speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory toward the Company or any of its past
or present directors, officers, Affiliates, subsidiaries, employees, agents or
representatives, or that reveals, discloses, incorporates, is based upon,
discusses, includes or otherwise involves any confidential or proprietary
information of the Company or its subsidiaries or Affiliates; provided, however,
that the foregoing shall not prevent the Investor Group from privately
communicating to the Company, or any directors or executive officers of the
Company, information based on publicly available information.
(b)The Company agrees that, until the expiration of the Standstill Period,
neither it nor any of its executive officers or directors will, directly or
indirectly, in any capacity or manner, make, express, transmit, speak, write,
verbalize or otherwise communicate in any way (or cause, further, assist,
solicit, encourage, support or participate in any of the foregoing), any remark,
comment, message, information, declaration, communication or other statement of
any kind, whether verbal, in writing, electronically transferred or otherwise,
that might reasonably be construed to be derogatory toward any Investor or any
of its past or present directors, officers, Affiliates, subsidiaries, employees,
agents or representatives (collectively, the “Investor Group Representatives”),
or that reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of any Investor
or its Affiliates; provided, however, that the foregoing shall not prevent
private communications to the Investor Group or Investor Group Representatives
of factual information based on publicly available information.
(c)Nothing herein or elsewhere in this Agreement shall restrict the ability of
any person to comply with any subpoena or other legal process or respond to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought, provided, however, that (i) such
person (A) to the extent legally permissible, provides the other party to this
Agreement with prompt written notice of any such request or requirement
(including the scope thereof) so that such other party may in its sole
discretion seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement with respect to such
disclosure, (B) determines, in good faith, upon advice of outside legal counsel,
that such party is legally compelled to disclose such information to such
governmental authority, and (C) uses reasonable best efforts to preserve the
confidentiality of such information, and (ii) only such information that such
party is legally compelled to disclose in accordance with Section 25(c)(i)(B)
may be disclosed.
(d)In addition, nothing in this Section 25 or elsewhere in this Agreement shall
prohibit any party to this Agreement from making any statement or disclosure
required (as determined in good faith and upon advice of outside legal counsel)
under the federal securities laws or other applicable laws, rules or regulations
so long as such requirement is not due to a breach by any party of this
Agreement; provided, that such party must, to the extent legally permissible and
practicable, provide written notice to the other party at least five business
days prior to making any such statement or disclosure required under the federal
securities laws or other applicable laws, and shall reasonably consider any
comments of the other party. The limitations set forth in Sections 25(a) and
25(b) shall not prevent any party to this Agreement from responding to any
public statement made by the other party of
13

--------------------------------------------------------------------------------



the nature described in Sections 25(a) and 25(b) if such statement by the other
party was made in breach of this Agreement.
[Signature Page Follows]
14


--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.


LANDEC CORPORATION






By:  /s/ Albert D. Bolles 
        Name: Albert D. Bolles, Ph.D.
        Title: President and Chief Executive Officer


(Signature Page to Cooperation and Support Agreement)

--------------------------------------------------------------------------------



LEGION PARTNERS, L.P. I


By: Legion Partners Asset Management, LLC
              Investment Advisor




By: /s/ Christopher S. Kiper 
Name: Christopher S. Kiper
Title: Managing Director




LEGION PARTNERS, L.P. II


By: Legion Partners Asset Management, LLC
             Investment Advisor




By: /s/ Christopher S. Kiper 
Name: Christopher S. Kiper
Title: Managing Director




LEGION PARTNERS, LLC


By: Legion Partners Holdings, LLC,
              Managing Member




By: /s/ Christopher S. Kiper 
Name: Christopher S. Kiper
Title: Managing Director




LEGION PARTNERS ASSET MANAGEMENT, LLC




By: /s/ Christopher S. Kiper 
Name: Christopher S. Kiper
Title: Managing Director




LEGION PARTNERS HOLDINGS, LLC




By: /s/ Christopher S. Kiper 
Name: Christopher S. Kiper
Title: Managing Director


(Signature Page to Cooperation and Support Agreement)

--------------------------------------------------------------------------------











By: /s/ Christopher S. Kiper 
Name: Christopher S. Kiper








By: /s/ Raymond White 
Name: Raymond White


(Signature Page to Cooperation and Support Agreement)


--------------------------------------------------------------------------------



SCHEDULE A
INVESTORS



PartyBeneficial Ownership
Legion Partners, L.P. I (“Legion Partners I”)
Legion Partners I beneficially owns 2,772,956 shares of Common Stock.
Legion Partners, L.P. II (“Legion Partners II”)
Legion Partners II beneficially owns 131,184 shares of Common Stock.Legion
Partners, LLCAs the general partner of each of Legion Partners I and Legion
Partners II, Legion Partners, LLC may be deemed the beneficial owner of the (i)
2,772,956 shares owned by Legion Partners I and (ii) 131,184 shares owned by
Legion Partners II.
Legion Partners Asset Management, LLC (“Legion Partners Asset Management”)
As the investment adviser of each of Legion Partners I and Legion Partners II,
Legion Partners Asset Management may be deemed the beneficial owner of the (i)
2,772,956 shares owned by Legion Partners I and (ii) 131,184 shares owned by
Legion Partners II.
Legion Partners Holdings, LLC (“Legion Partners Holdings”)
Legion Partners Holdings directly beneficially owns 200 shares of Common Stock.
In addition, as the sole member of Legion Partners Asset Management and sole
member of Legion Partners, LLC, Legion Partners Holdings may be deemed the
beneficial owner of (i) 2,772,956 shares owned by Legion Partners I and (ii)
131,184 shares owned by Legion Partners II.Christopher S. KiperAs a managing
director of Legion Partners Asset Management and a managing member of Legion
Partners Holdings, Mr. Kiper may be deemed the beneficial owner of the (i)
2,772,956 shares owned by Legion Partners I, (ii) 131,184 shares owned by Legion
Partners II and (iii) 200 shares owned by Legion Partners Holdings.Raymond T.
WhiteAs a managing director of Legion Partners Asset Management and a managing
member of Legion Partners Holdings, Mr. White may be deemed the beneficial owner
of the (i) 2,772,956 shares owned by Legion Partners I, (ii) 131,184 shares
owned by Legion Partners II and (iii) 200 shares owned by Legion Partners
Holdings.








--------------------------------------------------------------------------------



EXHIBIT A
RESIGNATION LETTER


___________, 2020
Landec Corporation
2811 Air Park Drive
Santa Maria, California 93455


Reference is made to that certain Cooperation and Support Agreement, dated as of
August 21, 2020, by and among Landec Corporation (the “Company”), Legion
Partners Holdings, LLC and the other persons and entities listed on Schedule A
thereto (the “Agreement”). Capitalized terms used but not defined in this letter
have the meanings set forth in the Agreement.


        This letter is to confirm that, in accordance with Section 1(e) of the
Agreement, I hereby tender my irrevocable resignation as a member of the Board
of Directors of the Company and any subsidiaries thereof and each board
committee, if any, on which I may serve, it being understood that (i) the tender
of such resignation shall be effective as such time as (a) a Termination Event
occurs and (ii) any resignation shall be effective only as, if and when accepted
by the Board of Director.




Very truly yours,




By:  
        Name: Joshua E. Schechter





